Citation Nr: 0942122	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder, to include as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1953, with additional periods of verified and 
unverified active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the appeal for 
additional development in December 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

In the December 2007 remand, the Board ordered that the 
Veteran be afforded a VA examination to determine whether a 
diagnosis of asbestosis may be attributed to the Veteran's 
service or to determine whether the Veteran has any current 
lung disorder which is due to or was aggravated by his 
asbestos exposure in service.  The examination was scheduled 
for May 11, 2009, at the VA Morristown Clinic, but the 
examination request is marked "Failed to Report."  However, 
VA treatment records show that the Veteran was seen at the VA 
Morristown Clinic for respiratory problems on May 11, 2009.  
It is unclear why the Veteran would attend a scheduled 
appointment at the same facility for the same disorder at 
issue herein but fail to attend the VA examination.  As such, 
the Board is remanding this claim to afford the Veteran 
another opportunity to attend a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA examination.  
The entire claims file must be made available to 
the VA examiner.  Pertinent documents should be 
reviewed, including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The examiner should 
be informed that asbestos exposure in service has 
already been conceded.  The examiner should 
conduct a complete history and physical, 
including a discussion of the Veteran's pre- and 
post- service asbestos exposure and any 
employment or recreational exposures of 
significance to the Veteran's pulmonary system.  
All appropriate diagnoses should be assigned.  
The examiner and offer an opinion as to whether 
it is at least as likely as not that the Veteran 
has a lung or respiratory disorder due to 
asbestos exposure in service or which was 
aggravated by asbestos exposure in service.

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, the claim 
should be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

